DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 09/15/2022. As directed by the amendment: claim 1 has been amended and claims 6 and 12-16 have been cancelled.  Thus, claims 1-5 and 7-11 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed, see pages 5-6, filed 09/15/2022, with respect to the USC 102 rejections have been fully considered but they are not persuasive. The applicant has amended claim 1 to include the language “and the drawing roller including a length and a plurality of rib-like protrusions formed thereon, wherein each of the rib-like protrusions extends the length of the drawing roller and parallel to an axis of rotation of the drawing roller”. The applicant argues that the Weerda does not disclose these limitations, as the ribs previously indicated by the examiner are simply formed on the active surface of the drawing roller, not the entire length of the drawing roller. While this is true, as the ribs 44 do not extend the entire length of the drawing roller, the examiner disagrees that Weerda does not disclose the newly amended limitations. In the new interpretation discussed below, Weerda has a plurality of rib-like protrusions (see annotated Fig. 1 below) on the roller 32, 33, 34 (see sec. 2, ll 142-143, see sec. 3, ll 147-149, designed as toothed rollers which as seen both from Fig. 1 and as common known in the field of art, is a roller with rib-like protrusions that extends the length of the roller and parallel to an axis of rotation of the drawing roller). For such reasons a USC 102 rejection of the claims will be maintained.

    PNG
    media_image1.png
    816
    1121
    media_image1.png
    Greyscale

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a locking element adapted to lock the blade holder and drawing roller in their respective positions” in claim 1.
In regards to the claim limitation “a locking element adapted to lock the blade holder and drawing roller in their respective positions” invokes 112(f) in regards to the claim element a locking element as the term “element” is a generic placeholder modified by the functional language “locking adapted to lock the blade holder and drawing roller in their respective positions” and is not further modified by any structural limitations. For the purpose of prior art examination, the limitation will be interpreted as a “lever” or “rod” as per applicant’s arguments, however it is to be noted that this does not have support within the written description of the applicant’s specification. The only mention of the “locking element” is in [0094] and there is no mention or “lever” or “rod” as argued by the applicant. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, ll 1, “a cutting edge” should be “the cutting edge”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “locking element” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient written description of the “locking element” as the only paragraph in which this locking element is described is [0094] which makes no clear definition of the locking element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weerda et al (DE 3238255), herein referenced to as “Weerda”.
All references to Weerda herein refer to the attached English translation of the Weerda patent. The sections referenced to in Weerda are the sections numbered on the attached translation. 
In regards to claim 1, Weerda discloses: a device (see Figs. 1 – 6) for degreasing a full-thickness skin transplant, comprising a cutting unit 7 (see Figs. 1 – 6, sec. 2, ll 113 – 119) having a cutting edge 8 (see Figs. 1 – 6, sec. 2, ll 113 – 119) which is designed and arranged to separate a layer of subcutaneous fatty tissue 51 (see Fig. 2, sec. 5, ll 193 – 201)  located on the full-thickness skin transplant 49 (see Fig. 2, sec. 5, ll 193 – 201), a drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3, ll 150 – 154) which is arranged across a gap 48 (see Figs. 1 – 6, sec. 5, ll 189 – 193) at a distance from the cutting edge 8 (see Figs. 1 – 6, sec. 3, ll 113 – 119) of the cutting unit 7 (see Figs. 1 – 6, sec. 2), and which is designed to deliver the full-thickness skin transplant 49 (see Fig. 2, sec. 5) to the cutting unit 7 (see Figs. 1 – 6, sec. 2) by rotating the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3), a blade holder 12 (see Figs. 1-6, sec. 2, as can be seen in Fig. 6, the cutting unit 7 is held within 12) and a positioning lever 29, 30, 31 (see Figs. 1-6, sec. 2 and sec. 5), wherein the blade holder 12 and the cutting edge 8 are adjustable relative to the drawing roller 32, 33, 34 via the positioning lever 29, 30, 31 (see sec. 5, the gap 48 which represents the distance between the blade holder/cutting edge and the drawing roller is adjustable via the pivot levers 29, 30, 31), a locking element 4 (as defined by the applicant to be a “lever”, see Figs. 1-6, sec. 1 and sec. 2, 4 is latch/lever that holds the parts 1 and 3 to each other)  adapted to lock the blade holder and drawing roller in their respective positions (where the blade 12 holder is on part 3 and the drawing roller 32, 33, 34 is on part 1, see Fig. 6), and the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) has rib-like protrusions (see annotated Fig. 1 below) on an active surface (see Fig. 4), wherein the rib-like protrusions 44 (see Fig. 4, sec. 3) formed thereon, wherein each of the rib-like protrusions (see annotated Fig. 1 below) extends the length of the drawing roller 32, 33, 34 (see sec. 2, ll 142-143, see sec. 3, ll 147-149, designed as toothed rollers which as seen both from Fig. 1 and as common known in the field of art, is a roller with rib-like protrusions that extends the length of the roller and parallel to an axis of rotation of the drawing roller) and parallel to an axis of rotation the axis indicated by the arrow A (see Fig. 1) of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).

    PNG
    media_image1.png
    816
    1121
    media_image1.png
    Greyscale

In regards to claim 2, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) can be rotated via a hand crank 24 (see Figs. 1 – 6, sec. 2, ll 136 – 137).
In regards to claim 3, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) can be rotatably driven via a drive unit (see sec. 5, ll 187 – 188), wherein a rotational speed of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) is variable via a control element 24 (see Figs. 1 – 6, sec. 2, ll 136 – 137) during the operation of the device (see Figs. 1 – 6).
In regards to claim 4, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a cutting edge 8 (see Figs. 1 – 6, sec. 2) of the cutting unit 7 (see Figs. 1 – 6, sec. 2) is arranged essentially parallel to an axis of rotation (see Figs. 2 – 4 and 6) of the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).
	In regards to claim 7, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a flexible pressure roller 52 (see Fig. 6, sec. 5, ll 206 – 214, as the pressure roller is freely rotatable it is flexible and it does not place too much pressure on the tissue) is arranged on a side of the cutting edge 8 (see Figs. 1 – 6, sec. 2) opposite the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) that is designed to press the full- skin transplant 49 (see Fig. 2, sec. 5) with the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5)  located thereon against the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3).
	In regards to claim 8, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that a gap 48 (see Figs. 1 – 6, sec. 5) width between the cutting edge 8 (see Figs. 1 – 6, sec. 2) and the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) is adjustable (see sec. 5, ll 189 – 191).
In regards to claim 9, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) has a rounded active surface (see Figs. 1 – 6) at least in some regions, preferably has and a rounded design over the entire active surface (see Figs. 1 – 6).
	In regards to claim 11, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the device has a feed table 10 (see Fig. 2, sec. 2, ll 120 – 123) for supporting the full- thickness skin transplant 49 (see Fig. 2, sec. 5) with the subcutaneous fatty tissue 51 (see Fig. 2, sec. 5) located thereon, via which the full-thickness skin transplant 49 (see Fig. 2, sec. 5) can be fed to the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3), preferably wherein the drawing roller 34 (see Figs. 1 – 6, sec. 3), rotatable about an axis of rotation (see Figs. 2 – 4) is arranged between the feed table 10 (see Fig. 2, sec. 2)  and the cutting edge 8 (see Figs. 1 – 6, sec. 2) when looking along the axis of rotation (see Figs. 2 – 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weerda.
In regards to claim 5, Weerda discloses: The device (see Figs. 1 – 6) according to claim 1, see 102 rejection above. Weerda further discloses: characterized in that the gap 48 (see Figs. 1 – 6, sec. 5) between the cutting edge 8 (see Figs. 1 – 6, sec. 2) of the cutting unit 7 (see Figs. 1 – 6, sec. 2) and the drawing roller 32, 33, 34 (see Figs. 1 – 6, sec. 3) has a gap 48 width. The Weerda does not explicitly disclose: a gap width of 0.8-1.2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Weerda to have a gap width of 0.8-1.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Weerda would not operate differently with claimed feature. Further, applicant places no criticality on the range claimed, (see [0030] – [0031] of present application), as it states that the gap is preferably between 0.8 and 1.2 mm and that it can be adjusted incrementally. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weerda in view of Douglas (US 2590299 A), herein referenced to as Douglas.
In regards to claim 10, Weerda teaches: The device according to claim 1, see 102 rejection above. Weerda does not teach: the device characterized in that the drawing roller has at least one suction opening on an active surface.
However, Douglas teaches a similar device, in an analogous field of art, for removing human skin for grafting purposes (see Figs. 1 – 3), with a drawing roller 10 (see Figs.  1 – 3) and a cutting edge 93 (see Figs. 1 – 3) and a cutting unit 92 (see Figs 1 – 3). Douglas further teaches: characterized in that the drawing roller 10 (see Figs. 1 – 3) has at least one suction opening 15 (see Figs. 1 – 3, col. 7, ll 55 – 60) on its active surface.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weerda to incorporate the teachings of Douglas and have a drawing roller with at least one suction opening on an active surface. Motivation for such can be found in Douglas, as a vacuum can increase adherence of skin tissue to drawing roller allowing for more uniform cuts, (see Douglas, col. 1, ll 16 – 20 and 34 – 39). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771